Citation Nr: 1416225	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of service connection for the Veteran's cause of death.

2.  Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from June 1970 to June 1990.  The Veteran died on February [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issue of whether new and material evidence has been presented to reopen a claim of service connection for the Veteran's cause of death was not considered by the RO, however, as the Board is reopening the issue and as the RO considered the claim on the merits, the appellant is not prejudiced by the Board's adjudication of the issue of entitlement to service connection for the Veteran's cause of death.

The appellant testified before the undersigned Veterans Law Judge at an August 2013 travel Board hearing.  A transcript of that hearing is of record.  The appellant submitted additional evidence in support of her claim at that time and submitted a waiver of RO review of that evidence.




FINDINGS OF FACT

1.  In a rating decision dated June 2008, the RO denied the claim of service connection for cause of death; after the appellant was notified of the adverse determination and of her procedural and appellate rights, she did not complete an appeal to the rating decision or submit new and material evidence within the one-year appeal period.

2.  The evidence added to the claim file since the rating decision by the RO in June 2008 relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran died on February [redacted], 2008; the death certificate lists the immediate cause of death as acute respiratory distress syndrome due to or a consequence of massive gastrointestinal bleed due to esophageal varices due to or as a consequence of alcoholic liver disease.  Hepatitis C was noted as a significant condition contributing to the Veteran's death.

4.  The Veteran's was not service connected for any disease at the time of his death.

5.  Hepatitis B did not cause or contribute materially to the cause of the Veteran's death.  










CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for the Veteran's cause of death are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At the August 2013 hearing the appellant specifically waived any error in the content or timing of notice received.  The appellant submitted additional evidence in conjunction with her claim at that time and waived regional office consideration of that evidence.

The Veteran's service treatment records, private treatment records and VA medical treatment records have been obtained.   38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

This matter was last before the Board in October 2013, when the claim file was submitted for a Veterans Health Administration (VHA) opinion which was obtained in December 2013.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

New and Material Evidence

In an June 2008 rating decision, the RO denied service connection for the cause of the Veteran's death.  After the appellant was notified of the adverse determination and of her procedural and appellate rights, she did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to her.  The rating decision by the RO in June 2008 became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in June 2008 consisted of the Veteran's service treatment records, private treatment records and the Veteran's death certificate, as well as statements in support of the appellant's claim.

Current Claim to Reopen

In January 2010, the Veteran filed the current claim to reopen. 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.


The additional evidence presented since the rating decision in June 2008 includes a medical opinion which directly addresses whether the Veteran's death was related to any in-service disorder.

The additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a relationship between the Veteran's death and service; the lack of such evidence was in part the basis for the previous denial of the claim.  As the evidence is new and material under 38 C.F.R. § 3.156, reopening the claim of service connection for the cause of the Veteran's death is warranted.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory, cause of death.  38 C.F.R. § 3.312(a). 

For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312(c)(1).

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the appellant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran served between June 1970 and June 1990.  During his service, in 1977, he was diagnosed with hepatitis, viral, acute, type B.  He was hospitalized for twenty days and treatment records note that his symptoms had resolved.  

An October 1977 treatment note demonstrated that hepatic functions were totally normal but that HAA marker was still positive.  A February 1978 treatment note reported that HAA was now negative and that no further follow up was needed.   

A March 1981 service treatment record noted that the Veteran reported that he had possible hepatitis in 1976, it was noted that the Veteran was asymptomatic for four years following a HAA positive test and that there was no evidence of recurrence.  An additional March 1981 treatment note reported that the Veteran was asymptomatic and that chronic hepatitis should be ruled out.  

An April 1981 lab results demonstrated normal liver function.  

A February 1983 dental record noted that a November 1982 panel was negative for antibodies of  hepatitis A and B.  

A September 1989 report of medical history noted that the Veteran had hepatitis in mid to late 1970s and was hospitalized for two weeks.  It was noted that he made a full recovery.  

May through June 2001 private treatment notes reported that the Veteran was positive for hepatitis C and mild cirrhosis.  January 2008 labs were reported as being negative for acute hepatitis B; hepatitis C antibodies were reactive.

On January 31, 2008, the Veteran was admitted to the hospital for massive gastrointestinal bleeding.  He was given multiple blood transfusions but remained on life support during his hospitalization.  Hepatitis C was found to be positive during hospitalization.  On the fifth day of hospitalization, the Veteran developed acute respiratory distress syndrome; further medical measures were deemed futile; and comfort care was provided until the Veteran died on February [redacted], 2008.  

Discharge diagnoses were massive gastrointestinal bleed, esophageal varices, alcohol dependence, liver failure, hepatitis C virus, and acute respiratory distress syndrome.  

The Veteran's death certificate notes that the immediate cause of death as acute respiratory distress system.  Underlying causes were listed as massive gastrointestinal bleed, esophageal varices, and alcoholic liver disease.  It was noted that a significant condition contributing to death but not resulting in the underlying cause of death was hepatitis C. 

In her September 2010 notice of disagreement, the appellant stated that VA could not assume the Veteran had hepatitis A [sic] instead of hepatitis C and that at that time it could not be determined with kind of hepatitis the Veteran had.  

Following an August 2011 review of the claims file, a VA examiner concluded that the Veteran's hepatitis C which contributed to the Veteran's death was not the same or a recurrence of the Veteran's in-service hepatitis B.  The examiner stated that hepatitis B and hepatitis C are different viruses and that service treatment records had demonstrated that the Veteran's hepatitis B had cleared without recurrence.  

In her January 2013 substantive appeal, the appellant stated that she felt that her husband was mis-diagnosed in service and that in the military it was unknown what kind of hepatitis the Veteran had.

During her August 2013 travel Board hearing, the appellant's representative asserted that the Veteran's in-service hepatitis B caused damage to the Veteran's liver and that liver damage was responsible for the Veteran's cause of death.  The appellant additionally submitted articles pertaining to hepatitis C and the acute and chronic symptoms related to the disease, noting in one case that chronic hepatitis B may eventually cause cirrhosis and rarely caused death.

In October 2013, the Board sought a Veterans Health Administration (VHA) medical opinion in order to determine whether it was a least as likely as not that the Veteran's in-service Hepatitis B damaged his liver and that such liver damage was a contributory cause to his death.  

Following review of the claim file the examiner determined that there was no causal connection shown between the Veteran's service connected disability and his death.  The examiner explained that it was his opinion that the Veteran had acute hepatitis B in 1977 with jaundice that resolved as evidenced by the fact that his liver tests returned to normal and an HAA test was negative.  

The examiner stated that in follow up the Veteran was shown to have normal liver function tests in 1977, 1981 and 1982 which indicated that there was no evidence of chronic hepatitis at that time.  

The examiner stated that on two occasions subsequently the Veteran had hepatitis B surface antigen tests which were negative, in 1982 and 2001 and again when he was hospitalized in 2008.  It was noted that these results indicated that he did not have chronic hepatitis B as a cause of his subsequent liver disease in 2008.  The examiner further stated that in 2001 the Veteran's records first noted an increased liver function test and that the Veteran tested positive for hepatitis C and negative for acute hepatitis B.  

The examiner stated that the cause of the Veteran's cirrhosis and liver failure was chronic hepatitis C and alcohol abuse.  It was noted that it was not clear how the Veteran contracted hepatitis C and that there was no indication that, while in service, the Veteran had any risk factors for hepatitis C.  

The examiner agreed with the previous VA examiner that there was no evidence to indicate that there was any contribution of the Veteran's hepatitis B to any subsequent cirrhosis or liver damage.  

The preponderance of the competent and credible evidence weighs against the appellant's claim.  Essentially, the appellant contends either that the Veteran contracted hepatitis B in service which caused liver damage or actually contracted hepatitis C in service and that hepatitis C contributed to his death.  The appellant contends that the Veteran's hepatitis could not be identified as B or C in service and that, therefore it was plausible that he contracted that disease, rather than hepatitis B as he was diagnosed in service.

The Veteran as a lay person is competent to describe an injury and symptoms of an injury, such as pain, which are within the realm of her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-71  (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  However, the appellant is not shown to be a medical expert and a determination as to whether the Veteran had hepatitis B or C in service and whether his hepatitis B could be related to the Veteran's death is far too complex a medical question for a layperson.  

The issue of a relationship, if any, between the Veteran's death and service must be left to those with the necessary medical expertise to make such a determination.  

Initially, while the appellant submitted a treatise which discussed the effects of hepatitis B, such does not specifically address the Veteran's hepatitis B, or relate his disease to his death.  Accordingly, it is of very limited probative value.  

All of the medical evidence which specifically discusses the Veteran's medical history is against the appellant's claim.  Both the August 2011 VA examiner and the December 2013 medical examiner found that it was less likely than not that the Veteran's hepatitis B was related to his death or to his hepatitis C.  Both examiners provided a sound rationale for their findings, noting that the evidence demonstrated: 1) that hepatitis B  did not damage the Veteran's liver; and 2) and hepatitis C  were distinguishable and that the Veteran's hepatitis B had cleared and was not present, whereas hepatitis C was present, at the time of the Veteran's death.  

The preponderance of the evidence is against a finding that a disease related to service caused or contributed to the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.


ORDER

New and material evidence has been presented and the claim of service connection for the Veteran's cause of death is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


